                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

VANCE DOTSON,                                    )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )      Case No. CIV-17-575-D
                                                 )
EXPERIAN INFORMATION                             )
SOLUTIONS, INC.,                                 )
                                                 )
                     Defendant.                  )


                                  PROTECTIVE ORDER

       Pursuant to the Order filed separately herein [Doc. No. 68], in which the Court

granted Defendant’s Motion for Protective Order on Plaintiff’s 30(b)(6) Notice [Doc. No.

60], the Court orders the following:

       1.     Topics 1-6, 8, 9, and 26 in Plaintiff’s 30(b)(6) Notice are limited to

              testimony regarding the categories of documents produced by Defendant as

              they relate to the TXU account at issue in this case;

       2.     Topics 7, 11-16, 18, and 22 in Plaintiff’s 30(b)(6) Notice are limited to

              testimony regarding Defendant’s policy and procedure documents that are

              applicable to Plaintiff’s claims concerning his TXU Account.          These

              include relevant portions of Defendant’s “Dispute: Trades Participant

              Guide” and “Disputes: Additional Information Participant Guide”;

       3.     Topics 23-26 in Plaintiff’s 30(b)(6) Notice are limited to testimony relating

              to the TXU Account at issue in this case; and
4.    No testimony is required for Topics 17, 19, 20, and 27-29.

IT IS SO ORDERED this 6th day of February, 2019.




                                    2
